Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jason Lee Shoven, Appellant                           Appeal from the 195th District Court of
                                                      Dallas County, Texas (Tr. Ct. No. F19-
No. 06-20-00137-CR        v.                          33076-N).        Memorandum         Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jason Lee Shoven, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 27, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk